Citation Nr: 1712731	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.

2. Entitlement to a compensable rating for erectile dysfunction. 


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1968 and from September 1968 to June 1970.  This case comes before the Board of Veterans Appeals (Board) on appeal from Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in January 2011 and November 2014.  The January 2011 rating decision denied service connection for hypertension.  In April 2014, a Board decision (by a VLJ other than the undersigned) (1) denied a rating in excess of 70 percent for PTSD and (2) remanded the issue of entitlement to service connection for hypertension for additional development.  In a November 2014 rating decision the RO continued a noncompensable (0 percent) rating for erectile dysfunction.

In April 2015 the Board (by a VLJ other than the undersigned) again remanded the issue of service connection for hypertension for additional development and remanded the issue of entitlement to a compensable rating for erectile dysfunction to be readjudicated and provided a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in February 2016 and the Veteran perfected the appeal by way of an April 2016 VA Form 9, substantive appeal.  The case is now assigned to the undersigned.

The issue of entitlement to a compensable rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not manifested in service or in the first postservice year; the preponderance of the evidence is against finding that hypertension is related to service.  Furthermore, hypertension was not caused or permanently aggravated by his service-connected PTSD or diabetes.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to service-connected PTSD or diabetes, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.10, (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of service connection for hypertension. 

VA's duty to notify was satisfied by a February 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service private and VA treatment records have been obtained.  The RO arranged for VA examinations in June 2008 and March 2012, in June 2014 (in accordance with the April 2014 remand), and in February 2016 (in accordance the April 2015 remand).  The Board finds the examination report and medical opinion offered by the February 2016 VA examiner adequate to adjudicate the claim because it reflects familiarity with the factual record and the opinion is accompanied by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(VA must provide an examination that is adequate for rating purposes).  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Hypertension is presumed to have been incurred in service if it manifests to a degree of 10 percent or more within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Hypertension may also be service connected if a veteran can demonstrate that symptoms were noted during service and have continued since that time.  See 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence establishing: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his hypertension was the result of his service-connected PTSD and/or his service connected diabetes.  An October 2002 rating decision granted service connection for PTSD, effective October 4, 2001, and for diabetes, effective July 9, 2001.

The Veteran's STRs contain no mention of reports, treatment, or diagnosis of hypertension, but contain frequent reports of chest pain. 

On November 1965 pre-induction examination, the Veteran's sitting blood pressure was 120/82.  The Veteran reported he did not have or ever have high or low blood pressure.   

In January 1967 the Veteran was treated for chest pain.  His blood pressure was 130/70 and 120/80.

Later January 1967 the Veteran continued to report chest pain.  His blood pressure was 110/70.  Mild anxiety was diagnosed.  

In March 1967, the Veteran reported having chest pain for two days.  Gynecomastia and anxiety reaction were diagnosed. 

In May 1967, the Veteran was again treated for chest pain.  His blood pressure was 130/80.

In March 1968, the Veteran reported having persistent chest pain.  The reviewing physician noted the Veteran's chest pain was on his left anterolateral side, not pleuritic or cardiac in nature, and the Veteran had no cardiac or pleuritic symptoms.  

In April 1968, the Veteran was seen for chest pain, which the reviewing physician noted was probably musculoskeletal in origin, and that the Veteran had cardiac arrhythmia with an undetermined cause.  

On May 1968 service separation examination, the Veteran's sitting blood pressure was 108/74.  The Veteran reported he did not have or ever have high or low blood pressure.   

In a July 2005 private emergency physician's report, the Veteran was seen after a motor vehicle accident.  For past medical history, the Veteran reported non-insulin diabetes and denied any hypertension or coronary artery disease.  His blood pressure was 132/81.

The Veteran's VA treatment records between 1985 and 2007 indicated multiple normal blood pressure readings with one episode of minimally elevated blood pressure in December 1999 with a reading of 142/92.

In a February 2008 VA emergency department triage note, the Veteran's blood pressure was 143/95.  The Veteran reported a home blood pressure reading of 180/108 a few days before the visit.  The attending physician noted that the Veteran's blood pressure had "been above goal" for the last several visits, that he was not on anti-hypertensive medication, and his blood pressure had not been dangerously high.

In a March 2008 VA primary care treatment note, the Veteran's blood pressure was 158/99 sitting and 149/102 standing.

In a March 2008 VA emergency department triage note, the Veteran's blood pressure was 143/95.  

In a March 2009 VA treatment note, the Veteran's blood pressure was 168/96 and 159/97 on re-check.

In his January 2010 application for benefits, the Veteran stated that he was claiming service connection "for hypertension secondary to my service[-]connected diabetes."

In a March 2010 letter, private medical doctor EWH at Goldsboro Psychiatric Clinic stated:  "[The Veteran] suffers from Hypertension and Erectile Dysfunction (ED) secondary to his service connected Diabetes Therefore the ED and Hypertension should also be service connected."  Dr. EWH did not elaborate or provide any explanation for how he came to this conclusion.

At a December 2010 VA hypertension examination, hypertension was diagnosed with an onset in March 2008.  The examiner noted the Veteran has been on HCTZ since March 2008 and his blood pressure control had been intermittent.  The Veteran's blood pressure was at 158/80, 144/90, and 141/77.  The examiner opined that it is more likely than not that the Veteran's hypertension was not caused by his diabetes because of the Veteran's normal kidney function including creatinine and microalbumin.  The examiner also opined that it is more likely the Veteran has essential hypertension.

At a March 2012 VA hypertension examination, the examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) caused by or a result of, or aggravated by, his service-connected diabetes because the Veteran has normal renal function and microalbumin.  The examiner also opined that it is more likely that the Veteran's essential hypertension was caused by his weight gain and aging and not his diabetes, and opined that "any statement to the contrary is mere speculation."

On June 2014 VA hypertension examination, the Veteran was noted to be diagnosed with hypertension in 2008 and was placed on medication to control his blood pressure.  The Veteran's blood pressure was measured at 129/80, 136/82, and 138/86.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness because the Veteran was not diagnosed or treated for hypertension during service or within the first year after separation.  He noted the Veteran's in-service reports of chest pain; in-service diagnoses of mild anxiety, gynecomastia, and anxiety; and the Veteran's normal in-service blood pressure readings.  The examiner also opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD because the Veteran's hypertension was caused by several factors, including age, obesity, a sedentary lifestyle, and diet, and because "there is no established causal relationship between PTSD and the development of hypertension."  Regarding aggravation of the Veteran's hypertension by a service-connected condition, the examiner opined that a baseline level of severity of the Veteran's hypertension could not be determined because of insufficient medical evidence.  The examiner also opined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progress by a service connected condition because the Veteran's current blood pressure readings were lower than his two previous readings, and the Veteran's "weight gain of almost ten pounds in the past six years has resulted in needing increased hypertensive medications."  Finally, the examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's exposure to Agent Orange in Vietnam because his hypertension was caused by several factors, including age, obesity, a sedentary lifestyle, and diet, and because "there is no established causal relationship between Agent Orange exposure and the development of hypertension."

On February 2016 VA hypertension examination, the Veteran's blood pressure was measured at 158/80, 160/78, and 160/82.  The examiner opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness because the Veteran's "STRs reflect normal blood pressures throughout his period of service," and he did not develop hypertension until 2008, 37 years after service.  The examiner also opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected PTSD because the Veteran's PTSD symptoms began immediately after service and there was a period of 25 years between onset of PTSD and onset of hypertension.  The examiner noted that "although the exact [cause] of hypertension is unclear, major risk factors for hypertension are age, obesity, family history, African-American race, excessive salt and alcohol consumption, use of non-steroidal and anti-inflammatories and sleep apnea."  The examiner further noted, citing to medical literature,  that the Veteran had an onset of hypertension at age 61 in addition to having a major risk factor of an African American ethnicity, which has an overall incidence of hypertension in 80 percent of men aged 50 to 69.  The examiner also opined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes because diabetes only causes hypertension through chronic kidney disease, which is defined by the presence of abnormal glomerular function or proteinuria, and because the Veteran did not have chronic kidney disease due to diabetes, his diabetes could not have caused his hypertension.  The Veteran had a normal estimated glomerular filtration rate (eGFR) of 82.7 measured 6/7/16 and normal microalbumin of 5.  For aggravation of hypertension by either PTSD or diabetes, the examiner noted a baseline  blood pressure in the range of 123/71 to 158/99.  The examiner opined that while the hypertension severity was greater than the baseline, hypertension was not at least as likely as not aggravated beyond its natural progression by either PTSD or diabetes because his blood pressure readings in the previous 12 months were in the same range they had been in 2008, when his hypertension was originally diagnosed (although the systolic readings were more frequently elevated while the diastolic readings were more frequently normal).  The examiner noted, citing to medical literature, that blood pressure (particularly the systolic), increases over time and an average increase of 21 points in systolic pressure from age 50 to 70 is within the normal range found in the population at large.  


Analysis

The Veteran is seeking entitlement to service connection for hypertension, to include as secondary to his service-connected PTSD and/or diabetes.

It is not in dispute that the Veteran has been diagnosed with hypertension.  However, the evidence shows that hypertension was not manifested in service and the Veteran has not asserted (nor does the evidence show) that his hypertension had its onset during service or in the first year following separation.  The Veteran's STRs do not contain any indication of treatment for or diagnosis of hypertension.  The Veteran's STRs document treatment for chest pain while in service, but this chest pain was diagnosed as musculoskeletal and attributed to the gynecomastia and anxiety that were noted at that time.  Additionally, the Veteran's blood pressure readings during service were in the normal range.  For VA purposes, "hypertension means that the diastolic blood pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160mm or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104 Diagnostic Code 7101 Note 1.  None of the Veteran's blood pressure readings in service showed diastolic pressure 90mm or greater or systolic blood pressure 160mm or greater.  Hypertension was not diagnosed until 2008, nearly forty years following separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]").  The Veteran does not assert, nor does the evidence support finding, that his hypertension was somehow otherwise related directly to his service.  Accordingly service connection is not warranted on the basis of direct in-service causation.

The remaining theory of entitlement to service connection for hypertension is one of secondary service connection.  The Veteran argues that his hypertension is secondary to his service-connected PTSD or his service-connected diabetes. 

Whether PTSD or diabetes has caused or aggravated hypertension in a particular patient are complex medical questions beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson with no medical expertise, and does not cite to a supporting medical opinion or medical literature.  In this case, the only competent evidence in the record that directly addresses these questions is the opinion of the February 2016 VA examiner.  The February 2016 VA examiner opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by either his service-connected PTSD or his service-connected diabetes.  He cited to medical literature on the major risk factors for hypertension and on the natural progression of the disease.  The Board finds that the VA examiner's rationale persuasively explains why the Veteran's hypertension was not caused or aggravated by either his service-connected PTSD or his service-connected diabetes.  Because the examiner's discussion demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).

The Board notes that the only medical evidence in support of finding the Veteran's hypertension was caused by or aggravated by his service-connected diabetes is the March 2010 letter of the Veteran's private physician.  However, this opinion is not adequate for the Board to use as evidence to adjudicate the claim.  The opinion of the private physician in the March 2010 letter is not supported by sound reasoning.  There was no citation to medical studies or literature or to the Veteran's medical history to support the conclusion, as was given by the February 2016 VA examiner.  The private physician only wrote that the Veteran suffers from hypertension secondary to his service connected diabetes, and therefore, hypertension should also be service connected.  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical causation evidence.  See Bloom v West, 12 Vet. App. 185, 187 (1999).  Given these reasons, the Board finds that the private medical opinion is outweighed by the February 2016 VA examiner's opinion, which is thorough and detailed, based on a complete review of the record, and predicated on the significant facts of record.  Thus, the February 2016 opinion, which essentially opposes, rather than supports, the claim is the most probative evidence in this matter.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension is causally linked to his military service, or to his service-connected PTSD or diabetes.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

Regrettably, the Board finds that further development of the record is necessary to meet VA's duty to assist the Veteran in developing evidence to substantiate his claim for a compensable rating for his service-connected erectile dysfunction.  See 38 C.F.R. § 3.159.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the October 2014 VA male reproductive system conditions examination is inadequate for rating purposes.  The October 2014 examiner noted that the examination was conducted by reviewing the Veteran's available medical records in conjunction with a telephone interview with the Veteran.  For the physical exam section of the questionnaire, the examiner noted that the Veteran's penis, testes, epididymis, and prostate were "not examined per Veteran's request."  However, the examiner noted that for the physical exam section of the questionnaire the "examiner answered not examined per patient request."  The Veteran's erectile dysfunction is currently evaluated under 38 C.F.R. § 4.115b Diagnostic Code 7522 (2016), and the only way for the Veteran to receive a compensable rating, as he requests, is for the Veteran to suffer from a penile deformity as well as his already-documented erectile dysfunction.  38 C.F.R. § 4.115b Diagnostic Code 7522 (2016).  The October 2014 examiner therefore, did not provide the necessary information to assess the Veteran's service-connected erectile dysfunction.   Accordingly, this examination is inadequate and a new VA examination and opinion must be obtained.  Barr, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected erectile dysfunction from January 2016 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be EXAMINED to determine the current severity of his erectile dysfunction.  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  The examiner should specifically state whether the Veteran's service-connected erectile dysfunction is manifested by penile deformity.  All indicated tests or studies should be completed (the examiner may note that if the Veteran declines an examination, he may self-report a normal anatomy with no deformities or abnormalities).  All findings should be described in detail.

The examiner must include a rationale and reasoning with all opinions and conclusions provided.

3. The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


